Title: To Thomas Jefferson from Joshua Johnson, 26 March 1791
From: Johnson, Joshua
To: Jefferson, Thomas


London, 26 Mch. 1791. His of 26 ult. sent by Pigou, Capt. Collett.—Preparations here indicate immediate rupture between England and Russia. Upwards of 30 sail of the line lie ready at Spithead and many others have been commissioned in last few days. The King this day issued proclamation offering bounty for seamen. Fearing press warrants will be issued in the evening, he gave warning to all “American commanders to be on their guard, and to call on me for Protections for that part of the Crew, who are Americans.” He will oppose every measure of the ministry affecting prejudicially American citizens or the honor of Congress. Yesterday he had interview with one of principal secretaries of Duke of Leeds about public report “that Mr. Elliott was nominated to go to America. I asked him whether he would officially say to me if it was, or was not, so; he replied, that such had been the Report, that I might assure you that this Court had serious intentions of sending out some one, but that they had not determined whom; he repeated to me, assurance of the good intentions, and friendly dispositions of Government towards the United States.” In a few days he will send TJ accounts of the fisheries and also reply to his of 17 and 23 Dec.
